DETAILED ACTION
Summary 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages, filed 03/01/2022, with respect to the rejection(s) of claim(s) 1-2, 6-8, 14, 16, 17, and 19-21 under 35 USC 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of FUJITA et al, US 2016/0035940.

Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 12, please amend “wherein the opaque layer is disposed between the substrate and the circuit layer” to recite “wherein the opaque layer is disposed between a substrate and the circuit layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 11-14, 16, 17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al, US 2019/0157337 in view of FUJITA et al, US 2016/0035940.
Re claims 1-2:
LIN teaches a display apparatus comprises:
A sensor layer (206) comprising a plurality of sensors (207) [0021] [Figures 2-3B];
A pixel layer (202) disposed on the sensor layer and comprising a plurality of pixel areas and a plurality of pixels in the pixel areas that emit light of a plurality of colors, each pixel emits light of one or the plurality of colors [0023] [Figures 2-3B]; and
An opaque layer (224) disposed between the sensor layer and the pixel layer, wherein the opaque layer comprises holes corresponding to light-transmitting areas of pixels areas in which pixels that emit light of a specific color are disposed [0023] [Figures 2-3B];
Wherein the holes of the opaque layer are repeatedly formed in a predetermined pattern and in a predetermined direction in a display area [Figures 2-3B].

FUJITA teaches a display apparatus comprising: a sensor layer comprising a plurality of sensors [0089] [Figure 2B]; a pixel layer disposed on the sensor layer and comprising a plurality of pixel areas and a plurality of pixels that emit light of a plurality of colors, each pixel comprising a pixel circuit disposed in a corresponding pixel area of the pixel areas and emits light of one or the plurality of colors [0108]-[0113] [Figures 2B-5].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of FUJITA in the apparatus of LIN for the purpose of driving individual pixel light emissions (FUJITA [0108]).
Re claim 6:
LIN, in view of FUJITA, teaches the display apparatus of claim 1, wherein the pixels that emit the light of the specific color are one of red pixels, green pixels, and blue pixels [0023].
Re claim 7:
LIN, in view of FUJITA, teaches the display apparatus of claim 7, further comprising a substrate between the opaque layer and the sensor layer [Figure 2].
Re claim 8:
LIN, in view of FUJITA, teaches the display apparatus of claim 1, further comprising a substrate having a plurality of layers, wherein the opaque layer is disposed between the plurality of layers of the substrate [Figure 2].
Re claim 11:
LIN teaches a display apparatus comprises:
A sensor layer (206) comprising a plurality of sensors (207) [0021] [Figures 2-3B];
A pixel layer (202) disposed on the sensor layer and comprising a plurality of pixel areas and a plurality of pixels in the pixel areas that emit light of a plurality of colors, each pixel emits light of one or the plurality of colors [0023] [Figures 2-3B]; and
An opaque layer (224) disposed between the sensor layer and the pixel layer, wherein the opaque layer comprises holes corresponding to light-transmitting areas of pixels areas in which pixels that emit light of a specific color are disposed [0023] [Figures 2-3B];
Wherein the holes of the opaque layer are repeatedly formed in a predetermined pattern and in a predetermined direction in a display area [Figures 2-3B];
Wherein the pixel layer comprises a display element layer comprising display elements of the plurality of pixels [0024] [0025] [Figure 2].
LIN does not explicitly teach the pixel layer comprises a circuit layer comprising pixel circuits of the plurality of pixels; and a display element layer disposed on the circuit layer and comprising display elements of the plurality of pixels, and wherein the opaque layer is disposed between a substrate and the circuit layer.
FUJITA teaches a display apparatus comprising: a pixel layer comprising a circuit layer comprising pixel circuits (20) of the plurality of pixels; and a display element layer disposed on the circuit layer and comprising display elements of the plurality of pixels 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of FUJITA in the apparatus of LIN for the purpose of driving individual pixel light emissions.
Re claims 12-13:
LIN, in view of FUJITA, teaches the apparatus of claim 1, wherein
The plurality of pixels includes first, second, and third pixels, including first, second, and third emission areas, respectively [0027] [0029] [Figure 3B],
The first emission areas of the first pixels and the third emission areas of the third pixels are alternately arrange in a first direction in a first sub-row of each of the rows [0027] [0029] [Figure 3B], and
The second emission areas of the second pixels are repeatedly arranged in the first direction in a second sub-row and repeatedly arranged in a zigzag pattern [0027] [0029] [Figure 3B];
Wherein the holes are offset from the first emission areas, or the second emission areas, or the third emission areas [0027] [0029] [Figure 3B]
Re claim 14:
LIN teaches a display apparatus comprising:
A substrate comprising a plurality of pixel areas in a display area [0021]-[0023] [Figures 2-3B];
An opaque layer (224) disposed on the substrate [0021]-[0023] [Figures 2-3B]; and

Wherein the opaque layer comprises holes corresponding to light transmitting areas of pixel areas in which pixels that emit light of a specific color are disposed [0021]-[0023] [Figure 2];
LIN does not explicitly teach each pixel comprising a pixel circuit disposed in a corresponding pixel area of the pixel areas.
FUJITA teaches a display apparatus comprising:
A pixel layer comprising a plurality of pixel areas and a plurality of pixels that emit light of a plurality of colors, each pixel comprising a pixel circuit disposed in a corresponding pixel area of the pixel areas and emits light of one or the plurality of colors.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of FUJITA in the apparatus of LIN for the purpose of driving individual pixel light emissions (FUJITA [0108]).
Re claim 16:
LIN, in view of FUJITA, teaches the display apparatus of claim 14, wherein the pixels that emit the light of the specific color are one of red pixels, green pixels, and blue pixels [0023].
Re claim 17:
LIN, in view of FUJITA, teaches the display apparatus of claim 14, wherein the opaque layer comprises holes respectively corresponding to light-transmitting areas of 
Re claim 19:
LIN, in view of FUJITA, teaches the display apparatus of claim 14, further comprising sensors (207) disposed on a surface of the substrate opposite to a surface on which the plurality of pixels are disposed, and in a sensing area overlapping at least a part of the display area [Figures 2-3B].
Re claim 20:
LIN, in view of FUJITA, teaches the display apparatus of claim 19, wherein each of the plurality of sensors overlaps at least one pixel in the sensing area [Figures 2-3B].
Re claim 21:
LIN, in view of FUJITA, teaches the display apparatus of claim 20, wherein each of the plurality of sensors is disposed in a non-emitting area between adjacent pixels and offset from the pixels [Figures 2-3B].

Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al, US 2019/0157337 in view of FUJITA et al, US 2016/0035940, as applied in claim 1 and 14, and further in view of HE et al, US 2020/0380236.
Re claims 3 and 15:
LIN, in view of FUJITA, teaches the display apparatus of claim 1 and 14, but does not teach each of the light transmitting areas is an area corresponding to a gap between wirings and circuit devices constituting a pixel in each of the plurality of pixel areas.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of HE in the device of LIN such that the light transmitting areas correspond to a gap between wirings and circuit devices constituting a pixel in each of the plurality of pixel areas for the purpose of permitting transmission of light through the pixel layer to reach the sensors on the sensor layer (HE [0064]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al, US 2019/0157337 in view of FUJITA et al, US 2016/0035940, as applied in claim 1, and further in view of ARAI et al, US 2010/0067757.
Re claim 9:
LIN, in view of FUJITA, teaches the display apparatus of claim 1, but does not teach the opaque layer is a single layer structure including molybdenum.
ARAI teaches a display apparatus comprising and opaque layer (22) comprising a single layer structure including molybdenum [0128].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the opaque layer as a single layer structure including molybdenum for the purpose of facilitating light shielding [0128].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al, US 2019/0157337 in view of FUJITA et al, US 2016/0035940, as applied in claim 1, and further in view of CHEN et al, US 2019/0272057.
Re claim 10:
LIN, in view of FUJITA, teaches the display apparatus of claim 1, but does not teach the opaque layer is a sequentially stacked three layer structure comprising a first layer including titanium, a second layer including aluminum, and a third layer including titanium.
CHEN teaches a display apparatus including an opaque layer that is a sequentially stacked three layer structure comprising a first layer including titanium, a second layer including aluminum, and a third layer including titanium [0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of CHEN in the apparatus of LIN, in view of FUJITA, such that the opaque layer is a sequentially stated three layer structure comprising a first layer including titanium, a second layer including aluminum, and a third layer including titanium as such opaque layered structures are commonly utilized in the display art.

Allowable Subject Matter
Claims 4-5 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/Primary Examiner, Art Unit 2876